DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on March 25, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-4, 8-10, 13, 16, 18, 20-21, 23, 25, and 30-35 are pending.  Claims 1-4, 8-10, 13, 16, 18, 20-21, 23, 25, and 30-35 are under consideration in the instant office action. Claims 5-7, 11-12, 14-15, 17, 19, 22, 24, and 26-29 are cancelled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 25, 2022 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, 13, 16, 18, 20-21, 23, 25, and 30-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Patent No. 6,120,803, previously cited), Yerragunta et al. (J Pharm Bioall Sci, 7(1), 37-44, January-March  2015, previously cited), Brown et a. (US 2005/0249807, previously cited),  Dumortier et al. ( Pharmaceutical Research, Vol. 23 (12), 2709-2728, 2006, previously cited), Muthu et al. (Nanomedicine 3(3), 305-319, 2008, previously cited), 
Note: The claims are examined limiting the scope to the elected species of Polycaprolactone as the carrier polymer type, Risperidone as the therapeutic agent type, Poloxamer 407 (a block copolymer of poly(ethylene glycol), PEG, and polypropylene glycol), PPG) as the excipient type, and Silicon dioxide as the dispersant type.
Applicant Claims
Applicant claims a gastric residence system for administration to a patient.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wong et al. teach an active agent dosage form which is adapted for retention in the stomach and useful for the prolonged delivery of an active agent formulation to a fluid environment of use. The active agent dosage form is a polymer matrix that swells upon contact with the fluids of the stomach. A portion of the polymer matrix is surrounded by a band of insoluble material that prevents the covered portion of the polymer matrix from swelling and provides a segment of the dosage form that is of sufficient rigidity to withstand the contractions of the stomach and delay expulsion of the dosage form from the stomach until substantially all of the active agent has been dispensed (see abstract). An active agent dosage form adapted for gastric retention comprising (a) a therapeutically-effective amount of an active agent, (b) a polymer matrix in which the active agent is dispersed or dissolved, the polymer matrix including a swellable, water-soluble polymer having a number average molecular weight of between about 100,000 and 20,000,000 grams per mole and a hydroattractant, the polymer matrix having an outer surface for exposure to the environment of use, and (c) at least one band of insoluble material circumscribing a portion of the surface of the polymer matrix (see claim 1) (the examiner notes that the above teachings clearly entails the active being blended with the polymer). The insoluble material comprising band(s) 15 may be any material that is nontoxic, biologically inert, nonallergenic and nonirritating to body tissue, that exhibits little impermeability to liquids, and that maintains its physical and chemical integrity in the environment of use for at least, a portion of the dispensing period. The low liquid permeability of the insoluble material serves to limit swelling of the polymer matrix in that section of the polymer matrix that is surrounded by the band. Insoluble materials from which the bands may be prepared include, for example, polyethylene, polystyrene, ethylene-vinyl acetate copolymers, polycaprolactone and Hytrel.RTM. polyester elastomers (Du Pont). Additional banding materials include but are not limited to polylactic acid, poly- glycolic acid, polylactide glycolide copolymers, polycaprolactone, polyvinyl alcohol, polyvinyl acetate etc., (column 13, lines 24-67). In still another aspect, the active agent dosage form comprises (a) a therapeutically-effective amount of an active agent, (b) a polymer matrix in which the active agent is dissolved or dispersed, the polymer matrix including a high molecular weight, water-soluble polymer and a hydroattractant such as a water-insoluble polymer, and, optionally, non-polymeric water-soluble excipients and polymers of molecular weight of less than 10,000 grams per mole, the polymer matrix having an outer surface for exposure to the environment of use, and (c) a band of insoluble material circumscribing a portion of the outer surface of the polymer matrix. Examples of non-polymeric water soluble excipients include sugars, such as mannitol, sorbitol, sucrose, lactose, fructose, maltose; salts such as sodium chloride, potassium chloride, calcium sulfate; the ammino acids alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tryosine, and valine; buffering agents such as citric acid, sodium citrate, potassium citrate, succinic acid, fumaric acid, sodium acetate, sodium phosphate monobasic, tartaric acid, sodium potassium tartrate; surface active agents such as poloxamers, polysorbates, lecithin and the like; and effervescing couples such as citric acid blended with sodium bicarbonate, and similar blends. Malodextrin, having a molecular weight of about 400 to 4000 grams per mole, and polymers having similar properties are example of a low molecular weight polymeric materials useful in this invention (column 6, lines 13-30). The terms "active agent" and "drug" are used interchangeably herein and refer to an agent, active agent, compound, composition of matter or mixture thereof which provides some pharmacologic, often beneficial, effect. This includes foods, food supplements, nutrients, drugs, antiacids, vitamins such as, for example, Vitamin C, microorganism attenuators and other agents that benefit the environment of use (column 17, lines 44-67). Suitable active agents may be selected from, for example, proteins, enzymes, enzyme inhibitors, hormones, polynucleotides, nucleoproteins, polysaccharides, glycoproteins, lipoproteins, peptides, polypeptides, steroids, hypnotics and sedatives, psychic energizers, tranquilizers, anticonvulsants, antidepressants , muscle relaxants, antiparkinson agents, analgesics, immunosuppressants, anti-inflammatories, antihistamines, local anesthetics, muscle contractants, antimicrobials, antimalarials, antivirals, antibiotics, antiobesity agents, antidiabetic agents, hormonal agents including contraceptives, sympathomimetics, polypeptides and proteins capable of eliciting physiological effects, diuretics, lipid regulating agents, antiandrogenic agents, antiparasitics, neoplastics, antineoplastics, antihyperglycemics, hypoglycemics, nutritional agents and supplements, growth supplements, fats, ophthalmics, antienteritis agents, electrolytes and diagnostic agents (column 18, lines 1-17).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Wong et al. do not specifically teach the elected species risperidone as the active agent. This deficiency is cured by the teachings Yerragunta et al. 
Yerragunta et al. teach in the objective section the purpose of this study was to develop an ideal microsphere formulation of risperidone that would prolong the drug release for 3 months in vivo and avoid the need for co-administration of oral tablets. Polycaprolactones (PCL) were used as polymers to prepare microspheres. The research included screening and optimizing of suitable commercial polymers of variable molecular weights: PCL-14000, PCL-45000, PCL-80000 or the blends of these polymers to prepare microspheres with zero-order drug-releasing properties without the lag phase. In the present study, the sustained release risperidone microspheres were prepared by o/w emulsion solvent evaporation technique and the yield was determined. Microspheres were evaluated for their drug content and in vitro drug release. Microspheres prepared using a blend of PCL-45000 and PCL-80000 at a ratio of 1:1 resulted in the release of the drug in a time frame of 90 days, demonstrated zero-order drug release without lag time and burst release. This formulation was considered optimized formulation. Optimized formulation was characterized for solid state of the drug using differential scanning calorimetry, surface morphology using scanning electron microscopy and in vivo drug release in rats (see Materials and Methods section). Risperidone microspheres were prepared by solvent evaporation method. The composition used to prepare microspheres is shown in Table 1. A 50 mg of drug was dissolved in 5ml of organic solvent and then 100 mg of polymer was added to this solution, stirred well. A 4% w/v of polyvinyl alcohol was used as an aqueous phase. Microspheres were prepared by slowly injecting the organic phase into the aqueous solution, while stirring on a magnetic stirrer. This results in o/w emulsion. The magnetic stirrer was maintained at the required speed for 3-4 h to evaporate the organic solvent. Finally, the particles formed were filtered and then kept in desiccator overnight for the absorption of moisture. In this way, the microspheres were obtained.

    PNG
    media_image1.png
    501
    708
    media_image1.png
    Greyscale

In vitro drug release from risperidone, microspheres was performed in horizontal water bath shaker. The calibration curve of the drug was constructed to determine the concentration of the drug from the absorbance values. From this, the cumulative % drug release was determined. The plots of cumulative percentage drug release v/s time for all the formulations were drawn and represented graphically as shown in Figure 11. The in vitro performance of risperidone microspheres showed prolonged and sustained release of risperidone. The polycaprolactone based formulations F5 showed complete release (100%) of the entrapped drug and F3 showed a minimum of 75% cumulative drug release in 90 days. The drug release from PLGA based microspheres for risperidone was slower when compared to that of polycaprolactone based microspheres. The PLGA based formulations risperdal consta and F8 released the drug completely for over a period of 60 and 50 days, respectively. From the Figure 1, it is clear that formulation F5 showed complete drug release and achieved 3 month depot with zero-order release profile and without the lag phase and initial burst release. This was the formulation prepared using a blend of PCL-45000 with PCL-80000 at a ratio 1:1 Therefore, this formulation was considered as the optimized formulation. The drug release was further compared with marketed risperdal consta. There was a significant lag time with risperdal consta while with F5 formulation there was no lag time. While risperdal consta released the drug for 60 days, the optimized F5 formulation released the drug for 90 days. The comparison of the release profiles is shown in Figure 2. The release profiles of risperidone from the microspheres of the formulation F5 were processed into graphs for comparison of different orders of drug release and to understand the mechanism of drug release. The data were processed for regression analysis using MS-Excel statistical functions. According to in vitro dissolution kinetics, optimized the formulation (F5) show the R2 = 0.9876 for zero-order release and for the first-order release R2 = 0.956, whereas Y-axis represents % drug remaining. Hence the release of risperidone from optimized formulation was considered to be zero-order. The Higuchi model equation showed R2 = 0.9696, Hixon-crowel cube root law showed R2 = 0.9943 and also when the data was fitted into Korsmeyer–Peppa's equation it showed R2 = 0.985 with slope (n) value of 0.845. Thus, diffusion of the drug was the main mechanism for drug release for the optimized formulation. According to Korsemeyer–Peppas it follows anomalous (nonfickian) diffusion mechanism. This optimized formulation F5 was then characterized for solid state of the drug by DSC, surface morphology by SEM, in vivo drug release and stability studies.

    PNG
    media_image2.png
    666
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    712
    media_image3.png
    Greyscale

In the in vivo studies, plasma concentration at various time points was assessed upon administration of F5 formulation. In vivo, onset was rapid, and plasma concentration was in the range of 15-110 ng/ml for a substantial portion of release interval. Optimized microspheres released the drug for 3 months in vivo [Figure 5]. Risperdal Consta also demonstrated similar results. However, in this case, corroborating in vitro release, sustained in vivo release was also noted for 50 days and the formulation demonstrated significant lag time. Higher plasma levels, when compared to optimized formulation, were achieved with Risperdal Consta. In the pharmacodynamic assessment, the animals were observed for first 1-week to evaluate the signs of high initial drug release. There were no signs of distress during this time. There was no locomotor impairment, no difficulties in grooming, no loss of weight, ate and drank appropriately upon administration of microspheres. This suggested that there was no high initial drug release. In the assessment of locomotor activity, compared to control the group, there was a significant decrease in the locomotor activity of the rats administered microspheres during all the 3 months suggesting the presence of the drug in the plasma during this period, time, term [Figure 6].

    PNG
    media_image4.png
    541
    732
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    518
    715
    media_image5.png
    Greyscale


Wong et al. do not specifically teach incorporation of Poloxamer 407, tocopherol and/or alpha-tocopherol, and VA64 and their respective amounts. Additionally Wong et al.do not specifically teach the amount of the silica dioxide. These deficiencies are cured by the teachings of Brown et al. Dumortier et al. and Muthu et al.
Brown et al. teach novel pharmaceutically acceptable polymeric compositions suitable for melt extrusion and injection molding of single or multi-component pharmaceutical dosage forms comprising a plurality of drug substance containing sub-units, being capsule compartments and/or solid sub-units comprising a solid matrix of a polymer which contains a drug substance (the examiner notes that this entails the active being blended with the polymer), the sub-units being connected together in the assembled dosage form (see abstract). As noted, the polymeric material(s) may include other substances to modify their properties and to adapt them to various applications, including but not limited to surfactants, absorption enhancers, lubricants, plasticizers, dissolution modifying agents, processing aids, colouring agents, flavouring agents and sweetening agents. Incorporation of a surfactant into the formulation may be necessary or desired to lower the viscosity and surface tension of the formulation/blend, however, in higher amounts it may adversely effect the quality of the resulting dosage form. The surfactant selection may be guided by HLB values but is not necessarily a useful criterion. While HLB surfactants have been utilized herein, such as Tween.RTM. 80 (HLB=10), Pluronic F68 (HLB=28), and SDS (HLB>40), lower HLB value surfactants, such as Pluronic F127 (which is poloxamer 407) may also be used. Pluronic, made by BASF, USA has a synonym of POLOXAMER. Pluronic F68 for instance has a molecular weight of 8,400. Pluronic F127 has a molecular weight of 12,600. Pluronics are polyoxypropylene-polyoxyethylene block copolymers (paragraph 38). A surfactant may also be called an oligomeric surface modifier and includes, but is not limited to: Pluronics.RTM. (block copolymers of ethylene oxide and propylene oxide, and are also referred to as polyoxypropylene-polyoxyethylene block copolymers); lecithin, Aerosol OT.RTM. (sodium dioctyl sulfosuccinate), sodium lauryl sulfate, Polyoxyl 40.RTM. hydrogenated castor oil, polyoxyethylene sorbitan fatty acid esters, i.e., the polysorbates such as Tween.RTM., such as Tween 20, 60 & 80, the sorbitan fatty acid esters, i.e., sorbitan monolaurate, monooleate, monopalmitate, monostearate, etc. such as Span.RTM. or Arlacel.RTM., Emsorb.RTM., Capmul.RTM., or Sorbester.RTM., Triton X-200, polyethylene glycol's, glyceryl monostearate, Vitamin E-TPGS.RTM. (d-alpha-tocopheryl polyethylene glycol 1000 succinate), sucrose fatty acid esters, such as sucrose stearate, sucrose oleate, sucrose palmitate, sucrose laurate, and sucrose acetate butyrate, etc.; and combinations and mixtures thereof (paragraph 39).  Suitably, the formulation may optionally contain from about 0 to about 10% w/w surfactant(s). Suitable surfactants for use herein include, sodium lauryl sulfate, also referred to as sodium dodecyl sulfate (SDS) or a block copolymers of ethylene oxide and propylene oxide, or mixtures thereof. In one embodiment, suitable surfactants are Vitamin E-TPGS.RTM., sodium lauryl sulfate, sucrose fatty acid esters, lecithin, and the Pluronic groups. In another embodiment, if SDS (Texapon K-12.RTM.) or a block copolymers of ethylene oxide and propylene oxide is used in the formulation, they are present in an amount less than 2% by weight, suitably, less than 1% w/w (paragraph 40). The polymeric carriers or oligomeric surface modifiers, if appropriately chosen, may themselves act as absorption enhancers. Suitable absorption enhancers for use herein, include but are not limited to, chitosan, lecithin, lectins, sucrose fatty acid esters such as the ones derived from stearic acid, oleic acid, palmitic acid, lauric acid, and Vitamin E-TPGS, and combinations or mixtures thereof. Suitably, these absorption enhancers are present in a range of about 0 to about 20% w/w (paragraph 41). Dissolution modifying agents, or substances that assist in release modification, alter the erosion and/or swelling characteristics of the capsule shell/linker/component. Many different classes of agents may be used, such as the known disintegrants represented by "Explotab" (sodium starch glycollate), "Kollidon-CL", (cross-linked PVP), Kollidon VA 64 (copovidone) commercially available from BASF, Starch 1500, swelling agents such as polyvinyl pyrrolidone (PVP, also know as POVIDONE, USP), manufactured by ISP-Plasdone or BASF-Kollidon, primarily Grades with lower K values (K-15, K-25, but also K-30 to K-90), cellulosic derivatives such as hydroxypropyl methyl cellulose (HPMC), wicking agents such as low molecular weight solutes, e.g. mannitol, lactose, and starch; inorganic salts such as sodium chloride (typically at 5-10%) (paragraph 43). Kollidan VA 64, or copovidone, is also known as copolyvidone, copovidonum, copovidone or copovidon, is ratio of two monomers, vinylpyrrolidone and vinyl acetate (paragraph 44). Suitable mold processing lubricants or glidants for use herein, include but are not limited to, stearyl alcohol, stearic acid, glycerol monostearate (GMS), talc, magnesium stearate, silicon dioxide, amorphous silicic acid, and fumed silica; and combinations or mixtures thereof. The lubricant functions primarily as a flow promoter for the composition. One embodiment of the present invention is the use of stearyl alcohol as a suitable lubricant. Suitably, a commercial grade of stearyl alcohol, such as Crodacol S95 (Croda Oleochemicals) is used herein. The lubricant materials should also be suitable for milling. The amount of lubricant present in the formulation is from about 0 to about 30% w/w. In another embodiment the lubricant is present from about to about 25% w/w. In another embodiment, the lubricant is present from about 10 to 15% w/w (paragraph 49). "Pharmaceutically acceptable agents" includes, but is not limited to, drugs, proteins, peptides, nucleic acids, nutritional agents, as described herein. This term includes therapeutic active agents, bioactive agents, active agents, therapeutic agents, therapeutic proteins, diagnostic agents, or drug(s) as defined herein, and follows the guidelines from the European Union Guide to Good Manufacturing Practice. Such substances are intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of a disease or to affect the structure and function of the body. The substance may also include a diagnostic agent, such as an imaging agent and/or a radioactive labeled compound. Their use may be in a mammal, or may be in a human. The pharmacological activity may be prophylactic, or for treatment of a disease state. The agents herein include both small molecule therapeutics, as well as peptides and proteins. The pharmaceutical compositions described herein may optionally comprise one or more pharmaceutically acceptable active agent, bioactive agent, active agent, therapeutic agent, therapeutic protein, diagnostic agent, or drug(s) or ingredients distributed within (paragraph 70). Suitable drug substances can be selected from a variety of known classes of drugs including, but not limited to, analgesics, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics (including penicillin's), anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobactefial agents, antineoplastic agents, immunosuppressants, antithyroid agents, antiviral agents, anxiolytic sedatives (hypnotics and neuroleptics), astringents, beta-adrenoceptor blocking agents, blood products and substitutes, cardiac inotropic agents, corticosteroids, cough suppressants (expectorants and mucolytics), diagnostic agents, diuretics, dopaminergics (antiparkinsonian agents), haemostatics, immunological agents, lipid regulating agents, muscle relaxants, parasympathomimetics, parathyroid calcitonin and biphosphonates, prostaglandins, radiopharmaceuticals, sex hormones (including steroids), anti-allergic agents, stimulants and anorexics, sympathomimetics, thyroid agents, PDE IV inhibitors, NK3 inhibitors, CSBP/RK/p38 inhibitors, antipsychotics, vasodilators and xanthines (paragraph 73)
Dumortier et al.  teach in the abstract Poloxamer 407 formulations led to enhanced solubilisation of poorly water-soluble drugs and prolonged release profile for many galenic applications (e.g., oral, rectal, topical, ophthalmic, nasal and injectable preparations). Poloxamer 407 promotes stabilisation of included drugs in particular proteins. Poloxamer 407 also reduces the propensity for peptide unfolding in relation with low CMC and lack of electrostatic binding. The three dimensional structure of proteins is better preserved in the presence of Poloxamer 407. Micro-or nanoparticles were optimised by addition of Poloxamer 407. Incorporating Poloxamer 407 in protein-loaded poly(epsilon-caprolactone) microparticles increased hydrophilicity and prevented microparticles from aggregating (see page 2712).
Muthu et al. teach under methods Polymeric nanoparticles containing risperidone made of poly (ε-caprolactone) were designed by the nanoprecipitation method using polymeric stabilizers (poloxamers). The in vivo efficacy of prepared formulations and the risperidone solution was studied by administering them intravenously to apomorphine-treated mice. Extrapyramidal side effects of the risperidone and its formulations were also studied. The rapid clearance of circulating nanoparticles from the blood stream coupled with their high uptake by the liver and spleen can be overcome by making the particle surface hydrophilic with poloxamers and poloxamines (see page 305). The different types of poloxamers (surfactants), such as Pluronic® F-68 and Pluronic® F-127 (which is Poloxamer 407), were used to study their effects on zeta potential and in vitro release of risperidone-loaded PCL nanoparticles. In addition, the in vivo efficacy and EPS after iv. administration of risperidone-loaded PCL nanoparticles were also studied (see page 306)


Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to use the composition of Wong et al. to deliver active agents such as risperidone because Yerragunta et al. teach in the objective section the purpose of this study was to develop an ideal microsphere formulation of risperidone that would prolong the drug release for 3 months in vivo and avoid the need for co-administration of oral tablets. Polycaprolactones (PCL) were used as polymers to prepare microspheres. The research included screening and optimizing of suitable commercial polymers of variable molecular weights: PCL-14000, PCL-45000, PCL-80000 or the blends of these polymers to prepare microspheres with zero-order drug-releasing properties without the lag phase. In the present study, the sustained release risperidone microspheres were prepared by o/w emulsion solvent evaporation technique and the yield was determined. Microspheres were evaluated for their drug content and in vitro drug release. Microspheres prepared using a blend of PCL-45000 and PCL-80000 at a ratio of 1:1 resulted in the release of the drug in a time frame of 90 days, demonstrated zero-order drug release without lag time and burst release. This formulation was considered optimized formulation. Optimized formulation was characterized for solid state of the drug using differential scanning calorimetry, surface morphology using scanning electron microscopy and in vivo drug release in rats (see Materials and Methods section). Risperidone microspheres were prepared by solvent evaporation method. One of ordinary skill in the art would have been motivated to deliver risperidone because Wong et al. clearly teach that its gastric retentive system can be used for the delivery of any antidepressant and any other drugs and Yerragunta et al. clearly demonstrate a formulation of risperidone combined with a polymeric entity polycaprolactone which is utilized by Wong et al. as well. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Wong et al. and Yerragunta et al. because both references are drawn to the preparation of controlled or sustained release compositions. With regard to the release profiles recited in the claims Wong et al. clearly teaches a gastric retentive system which is exactly the same release system the instant invention is trying to solve. Furthermore since the combination teachings of the reference clearly renders the claimed structure obvious the release properties would necessarily be there given the fact that the release profiles are innate properties. 


It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate poloxamer 407, tocopherol and/or alpha tocopherol, and VA64  and their respective amounts in the formulation of Wong et al. because Brown et al. teach novel pharmaceutically acceptable polymeric compositions suitable for melt extrusion and injection molding of single or multi-component pharmaceutical dosage forms comprising a plurality of drug substance containing sub-units, being capsule compartments and/or solid sub-units comprising a solid matrix of a polymer which contains a drug substance, the sub-units being connected together in the assembled dosage form (see abstract). As noted, the polymeric material(s) may include other substances to modify their properties and to adapt them to various applications, including but not limited to surfactants, absorption enhancers, lubricants, plasticizers, dissolution modifying agents, processing aids, colouring agents, flavouring agents and sweetening agents. Incorporation of a surfactant into the formulation may be necessary or desired to lower the viscosity and surface tension of the formulation/blend, however, in higher amounts it may adversely effect the quality of the resulting dosage form. The surfactant selection may be guided by HLB values but is not necessarily a useful criterion. While HLB surfactants have been utilized herein, such as Tween.RTM. 80 (HLB=10), Pluronic F68 (HLB=28), and SDS (HLB>40), lower HLB value surfactants, such as Pluronic F127 (which is poloxamer 407) may also be used. Pluronic, made by BASF, USA has a synonym of POLOXAMER. Pluronic F68 for instance has a molecular weight of 8,400. Pluronic F127 has a molecular weight of 12,600. Pluronics are polyoxypropylene-polyoxyethylene block copolymers (paragraph 38). A surfactant may also be called an oligomeric surface modifier and includes, but is not limited to: Pluronics.RTM. (block copolymers of ethylene oxide and propylene oxide, and are also referred to as polyoxypropylene-polyoxyethylene block copolymers); lecithin, Aerosol OT.RTM. (sodium dioctyl sulfosuccinate), sodium lauryl sulfate, Polyoxyl 40.RTM. hydrogenated castor oil, polyoxyethylene sorbitan fatty acid esters, i.e., the polysorbates such as Tween.RTM., such as Tween 20, 60 & 80, the sorbitan fatty acid esters, i.e., sorbitan monolaurate, monooleate, monopalmitate, monostearate, etc. such as Span.RTM. or Arlacel.RTM., Emsorb.RTM., Capmul.RTM., or Sorbester.RTM., Triton X-200, polyethylene glycol's, glyceryl monostearate, Vitamin E-TPGS.RTM. (d-alpha-tocopheryl polyethylene glycol 1000 succinate), sucrose fatty acid esters, such as sucrose stearate, sucrose oleate, sucrose palmitate, sucrose laurate, and sucrose acetate butyrate, etc.; and combinations and mixtures thereof (paragraph 39).  Suitably, the formulation may optionally contain from about 0 to about 10% w/w surfactant(s). Suitable surfactants for use herein include, sodium lauryl sulfate, also referred to as sodium dodecyl sulfate (SDS) or a block copolymers of ethylene oxide and propylene oxide, or mixtures thereof. In one embodiment, suitable surfactants are Vitamin E-TPGS.RTM., sodium lauryl sulfate, sucrose fatty acid esters, lecithin, and the Pluronic groups. In another embodiment, if SDS (Texapon K-12.RTM.) or a block copolymers of ethylene oxide and propylene oxide is used in the formulation, they are present in an amount less than 2% by weight, suitably, less than 1% w/w (paragraph 40). The polymeric carriers or oligomeric surface modifiers, if appropriately chosen, may themselves act as absorption enhancers. Suitable absorption enhancers for use herein, include but are not limited to, chitosan, lecithin, lectins, sucrose fatty acid esters such as the ones derived from stearic acid, oleic acid, palmitic acid, lauric acid, and Vitamin E-TPGS, and combinations or mixtures thereof. Suitably, these absorption enhancers are present in a range of about 0 to about 20% w/w (paragraph 41). Dissolution modifying agents, or substances that assist in release modification, alter the erosion and/or swelling characteristics of the capsule shell/linker/component. Many different classes of agents may be used, such as the known disintegrants represented by "Explotab" (sodium starch glycollate), "Kollidon-CL", (cross-linked PVP), Kollidon VA 64 (copovidone) commercially available from BASF, Starch 1500, swelling agents such as polyvinyl pyrrolidone (PVP, also know as POVIDONE, USP), manufactured by ISP-Plasdone or BASF-Kollidon, primarily Grades with lower K values (K-15, K-25, but also K-30 to K-90), cellulosic derivatives such as hydroxypropyl methyl cellulose (HPMC), wicking agents such as low molecular weight solutes, e.g. mannitol, lactose, and starch; inorganic salts such as sodium chloride (typically at 5-10%) (paragraph 43). Kollidan VA 64, or copovidone, is also known as copolyvidone, copovidonum, copovidone or copovidon, is ratio of two monomers, vinylpyrrolidone and vinyl acetate (paragraph 44). Suitable mold processing lubricants or glidants for use herein, include but are not limited to, stearyl alcohol, stearic acid, glycerol monostearate (GMS), talc, magnesium stearate, silicon dioxide, amorphous silicic acid, and fumed silica; and combinations or mixtures thereof. The lubricant functions primarily as a flow promoter for the composition. One embodiment of the present invention is the use of stearyl alcohol as a suitable lubricant. Suitably, a commercial grade of stearyl alcohol, such as Crodacol S95 (Croda Oleochemicals) is used herein. The lubricant materials should also be suitable for milling. The amount of lubricant present in the formulation is from about 0 to about 30% w/w. In another embodiment the lubricant is present from about to about 25% w/w. In another embodiment, the lubricant is present from about 10 to 15% w/w (paragraph 49). "Pharmaceutically acceptable agents" includes, but is not limited to, drugs, proteins, peptides, nucleic acids, nutritional agents, as described herein. This term includes therapeutic active agents, bioactive agents, active agents, therapeutic agents, therapeutic proteins, diagnostic agents, or drug(s) as defined herein, and follows the guidelines from the European Union Guide to Good Manufacturing Practice. Such substances are intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of a disease or to affect the structure and function of the body. The substance may also include a diagnostic agent, such as an imaging agent and/or a radioactive labeled compound. Their use may be in a mammal, or may be in a human. The pharmacological activity may be prophylactic, or for treatment of a disease state. The agents herein include both small molecule therapeutics, as well as peptides and proteins. The pharmaceutical compositions described herein may optionally comprise one or more pharmaceutically acceptable active agent, bioactive agent, active agent, therapeutic agent, therapeutic protein, diagnostic agent, or drug(s) or ingredients distributed within (paragraph 70). Suitable drug substances can be selected from a variety of known classes of drugs including, but not limited to, analgesics, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics (including penicillin's), anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobactefial agents, antineoplastic agents, immunosuppressants, antithyroid agents, antiviral agents, anxiolytic sedatives (hypnotics and neuroleptics), astringents, beta-adrenoceptor blocking agents, blood products and substitutes, cardiac inotropic agents, corticosteroids, cough suppressants (expectorants and mucolytics), diagnostic agents, diuretics, dopaminergics (antiparkinsonian agents), haemostatics, immunological agents, lipid regulating agents, muscle relaxants, parasympathomimetics, parathyroid calcitonin and biphosphonates, prostaglandins, radiopharmaceuticals, sex hormones (including steroids), anti-allergic agents, stimulants and anorexics, sympathomimetics, thyroid agents, PDE IV inhibitors, NK3 inhibitors, CSBP/RK/p38 inhibitors, antipsychotics, vasodilators and xanthines (paragraph 73). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have been motivated to pick poloxamer 407 and utilize it in Wong’s composition because Dumortier et al. teach the use of poloxamer et al. in formulating micro and nanoparticles while Muthu et al. teach the utilization of poloxamer 407 in polycaprolactone based risperidone nanoparticulate sustained release formulations. One of ordinary skill in the art would have been motivated to do so because Dumortier et al.  teach in the abstract Poloxamer 407 formulations led to enhanced solubilisation of poorly water-soluble drugs and prolonged release profile for many galenic applications (e.g., oral, rectal, topical, ophthalmic, nasal and injectable preparations). Poloxamer 407 promotes stabilisation of included drugs in particular proteins. Poloxamer 407 also reduces the propensity for peptide unfolding in relation with low CMC and lack of electrostatic binding. The three dimensional structure of proteins is better preserved in the presence of Poloxamer 407. Micro-or nanoparticles were optimised by addition of Poloxamer 407. Incorporating Poloxamer 407 in protein-loaded poly(epsilon-caprolactone) microparticles increased hydrophilicity and prevented microparticles from aggregating (see page 2712). While Muthu et al. demonstrated the use of Poloxamer 407 in risperidone and polycaprolactone based particulate composition. Muthu et al. teach under methods Polymeric nanoparticles containing risperidone made of poly (ε-caprolactone) were designed by the nanoprecipitation method using polymeric stabilizers (poloxamers). The in vivo efficacy of prepared formulations and the risperidone solution was studied by administering them intravenously to apomorphine-treated mice. Extrapyramidal side effects of the risperidone and its formulations were also studied. The rapid clearance of circulating nanoparticles from the blood stream coupled with their high uptake by the liver and spleen can be overcome by making the particle surface hydrophilic with poloxamers and poloxamines (see page 305). The different types of poloxamers (surfactants), such as Pluronic® F-68 and Pluronic® F-127 (which is Poloxamer 407), were used to study their effects on zeta potential and in vitro release of risperidone-loaded PCL nanoparticles. In addition, the in vivo efficacy and EPS after iv. administration of risperidone-loaded PCL nanoparticles were also studied (see page 306).  One of ordinary skill in the art would have been motivated to substitute any of the surfactants and polymers disclosed by Wong et al. with for instance tocopherol/alpha tocopherol, VA64 because they all are functionally equivalent. Additionally the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) as clearly demonstrated by the teachings of Wong et al.One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Wong et al., Brown, et al., Dumortier et al., and Muthu et al. because all of the references are drawn to the preparation of controlled or sustained release compositions. In the case where the claimed range of amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The amount of ingredients is a result effective parameter which is optimizable by one of ordinary skill in the art absent a showing of criticality.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s arguments
Applicant argues that erragunta is cited for its disclosure of risperidone and polycaprolactone. The Examiner alleges that “[o]ne of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Wong et al. and Yerragunta et al. because both references are drawn to the preparation of controlled or sustained release compositions” (Office Action of October 28, 2021, page 20, lines 15-17). However, there is no reason or rationale to combine Wong and Yerragunta. Wong is directed to an orally-administered dosage form adapted for gastric retention. Yerragunta is directed to microspheres that are injected as a depot formulation (in the in vivo experiment described in Yerragunta, the microspheres are injected subcutaneously). There is no reason why the person of skill in the art would look to an injectable formulation when designing an orally-administered dosage form for gastric retention. There is no reason why there would be a reasonable expectation of success when combining dosage forms designed for such radically different modes of administration. It should be noted that the in vitro release study in Yerragunta was done in pH 7.4 buffer solution, which is very different from the highly acidic environment of the stomach (where the pH is typically about 1 to 3). Applicant argues the additional references cited do not cure the deficiencies of Wong and Yerragunta. Muthu is directed towards a dosage form to be delivered by intravenous injection, and there is no motivation to combine Muthu with Wong, nor is there any reasonable expectation of success when combining an injectable formulation with an orally-administered formulation.
The above assertions are not found persuasive because Yerragunta is merely added for its teaching of the use risperidone as an antidepressant. It must be clear that looking Wong et al.’s teaching suitable active agents may be selected from, for example, proteins, enzymes, enzyme inhibitors, hormones, polynucleotides, nucleoproteins, polysaccharides, glycoproteins, lipoproteins, peptides, polypeptides, steroids, hypnotics and sedatives, psychic energizers, tranquilizers, anticonvulsants, antidepressants , muscle relaxants, antiparkinson agents, analgesics, immunosuppressants, anti-inflammatories, antihistamines, local anesthetics, muscle contractants, antimicrobials, antimalarials, antivirals, antibiotics, antiobesity agents, antidiabetic agents, hormonal agents including contraceptives, sympathomimetics, polypeptides and proteins capable of eliciting physiological effects, diuretics, lipid regulating agents, antiandrogenic agents, antiparasitics, neoplastics, antineoplastics, antihyperglycemics, hypoglycemics, nutritional agents and supplements, growth supplements, fats, ophthalmics, antienteritis agents, electrolytes and diagnostic agents (column 18, lines 1-17). Looking this teachings one of ordinary skill in the art would look generally different types of pharmaceutical formulations comprising different types of antidepressants in different forms of compositions. Furthermore Wong et al. clearly also teaches as described above, the active agent it self may be in liquid, solid or semisolid form. The active agent formulation may contain additional materials and may be designed in a multitude of ways to provide a specific active agent delivery profile. In one embodiment the active agent is capable of slow dispersion or dissolution in the stomach. In another embodiment, the polymer matrix may contain a surfactant so that the formulation is more readily susceptible to erosion in the stomach. In still another embodiment, the formulation may include a solid surfactant and provide active agent delivery in a finely dispersed form. In yet a further embodiment, the formulation may include coated microspheres of an active agent or microspheres of an active agent and an adjuvant. The active agent either alone or with adjuvant can be delivered simultaneously from the microspheres either by diffusion or by osmosis. For active agents that may tend to degrade in the stomach, the active agent can be enterically coated to protect the active agent it passes to the small intestine in accordance with conventional coating methods (column 17, lines 22-44). Both references clearly teach microspheres as well. It should be noticed that also the fact that both Wong et al. and Yerragunta et al. teach the use of polyester polymers such as polycaprolactone in their compositions is another reason why one of ordinary skill in the art would look to Yerragunta et al. The references do not exactly have to match in everything to be combinable. Similar rebuttal arguments apply to Muthu et al. as well. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to use the composition of Wong et al. to deliver active agents such as risperidone because Yerragunta et al. teach in the objective section the purpose of this study was to develop an ideal microsphere formulation of risperidone that would prolong the drug release for 3 months in vivo and avoid the need for co-administration of oral tablets. Polycaprolactones (PCL) were used as polymers to prepare microspheres. The research included screening and optimizing of suitable commercial polymers of variable molecular weights: PCL-14000, PCL-45000, PCL-80000 or the blends of these polymers to prepare microspheres with zero-order drug-releasing properties without the lag phase. In the present study, the sustained release risperidone microspheres were prepared by o/w emulsion solvent evaporation technique and the yield was determined. Microspheres were evaluated for their drug content and in vitro drug release. Microspheres prepared using a blend of PCL-45000 and PCL-80000 at a ratio of 1:1 resulted in the release of the drug in a time frame of 90 days, demonstrated zero-order drug release without lag time and burst release. This formulation was considered optimized formulation. Optimized formulation was characterized for solid state of the drug using differential scanning calorimetry, surface morphology using scanning electron microscopy and in vivo drug release in rats (see Materials and Methods section). Risperidone microspheres were prepared by solvent evaporation method. One of ordinary skill in the art would have been motivated to deliver risperidone because Wong et al. clearly teach that its gastric retentive system can be used for the delivery of any antidepressant and any other drugs and Yerragunta et al. clearly demonstrate a formulation of risperidone combined with a polymeric entity polycaprolactone which is utilized by Wong et al. as well. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Wong et al. and Yerragunta et al. because both references are drawn to the preparation of controlled or sustained release compositions. With regard to the release profiles recited in the claims Wong et al. clearly teaches a gastric retentive system which is exactly the same release system the instant invention is trying to solve. Furthermore since the combination teachings of the reference clearly renders the claimed structure obvious the release properties would necessarily be there given the fact that the release profiles are innate properties. 

Applicant argues Brown does not discuss polycaprolactone, and cannot cure the deficiencies of Wong and Yerragunta. Additionally, while the Examiner also appears to allege that a skilled person could combine Wong’s system with any of the materials described in Brown, as discussed in the Office Action of October 28, 2021 (pages 14-18), Applicant notes that Brown lists a wide variety of materials in several lists. There is no teaching or suggestion on how to combine various materials from each of the many categories presented. There is no way to derive the claimed invention from the teachings of Brown (alone or in combination with any of the other cited publications). The only way to pick out the specific materials cited in the Office Action is by using the Applicant’s own disclosure as a road map for hindsight reconstruction. While Dumortier mentions polycaprolactone briefly, this publication does not remedy the
deficiencies of the other cited publications. At page 2712, first column, second paragraph,
Dumortier states that “Poloxamer 407 in protein-loaded poly(epsilon-caprolactone)
microparticles increased hydrophilicity and prevented micro-particles from aggregating,” citing
to Reference 41; at page 2723, second column, second paragraph, Dumortier states that
“Poloxamer 407 reduced the neutrophil activation observed with microspheres of various
compositions [e.g., ... poly(epsilon caprolactone)...].’”” These statements in Dumortier suggest
nothing with respect to gastric residence systems, and do not cure the deficiencies of Wong,
Yerragunta, or the other cited publications.

The above assertions are not found persuasive because clearly Wong et al. teach the use of polycaprolactone so Brown is not added for polycaprolactone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner maintains that It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate poloxamer 407, tocopherol and/or alpha tocopherol, and VA64  and their respective amounts in the formulation of Wong et al. because Brown et al. teach novel pharmaceutically acceptable polymeric compositions suitable for melt extrusion and injection molding of single or multi-component pharmaceutical dosage forms comprising a plurality of drug substance containing sub-units, being capsule compartments and/or solid sub-units comprising a solid matrix of a polymer which contains a drug substance, the sub-units being connected together in the assembled dosage form (see abstract). As noted, the polymeric material(s) may include other substances to modify their properties and to adapt them to various applications, including but not limited to surfactants, absorption enhancers, lubricants, plasticizers, dissolution modifying agents, processing aids, colouring agents, flavouring agents and sweetening agents. Incorporation of a surfactant into the formulation may be necessary or desired to lower the viscosity and surface tension of the formulation/blend, however, in higher amounts it may adversely effect the quality of the resulting dosage form. The surfactant selection may be guided by HLB values but is not necessarily a useful criterion. While HLB surfactants have been utilized herein, such as Tween.RTM. 80 (HLB=10), Pluronic F68 (HLB=28), and SDS (HLB>40), lower HLB value surfactants, such as Pluronic F127 (which is poloxamer 407) may also be used. Pluronic, made by BASF, USA has a synonym of POLOXAMER. Pluronic F68 for instance has a molecular weight of 8,400. Pluronic F127 has a molecular weight of 12,600. Pluronics are polyoxypropylene-polyoxyethylene block copolymers (paragraph 38). A surfactant may also be called an oligomeric surface modifier and includes, but is not limited to: Pluronics.RTM. (block copolymers of ethylene oxide and propylene oxide, and are also referred to as polyoxypropylene-polyoxyethylene block copolymers); lecithin, Aerosol OT.RTM. (sodium dioctyl sulfosuccinate), sodium lauryl sulfate, Polyoxyl 40.RTM. hydrogenated castor oil, polyoxyethylene sorbitan fatty acid esters, i.e., the polysorbates such as Tween.RTM., such as Tween 20, 60 & 80, the sorbitan fatty acid esters, i.e., sorbitan monolaurate, monooleate, monopalmitate, monostearate, etc. such as Span.RTM. or Arlacel.RTM., Emsorb.RTM., Capmul.RTM., or Sorbester.RTM., Triton X-200, polyethylene glycol's, glyceryl monostearate, Vitamin E-TPGS.RTM. (d-alpha-tocopheryl polyethylene glycol 1000 succinate), sucrose fatty acid esters, such as sucrose stearate, sucrose oleate, sucrose palmitate, sucrose laurate, and sucrose acetate butyrate, etc.; and combinations and mixtures thereof (paragraph 39).  Suitably, the formulation may optionally contain from about 0 to about 10% w/w surfactant(s). Suitable surfactants for use herein include, sodium lauryl sulfate, also referred to as sodium dodecyl sulfate (SDS) or a block copolymers of ethylene oxide and propylene oxide, or mixtures thereof. In one embodiment, suitable surfactants are Vitamin E-TPGS.RTM., sodium lauryl sulfate, sucrose fatty acid esters, lecithin, and the Pluronic groups. In another embodiment, if SDS (Texapon K-12.RTM.) or a block copolymers of ethylene oxide and propylene oxide is used in the formulation, they are present in an amount less than 2% by weight, suitably, less than 1% w/w (paragraph 40). The polymeric carriers or oligomeric surface modifiers, if appropriately chosen, may themselves act as absorption enhancers. Suitable absorption enhancers for use herein, include but are not limited to, chitosan, lecithin, lectins, sucrose fatty acid esters such as the ones derived from stearic acid, oleic acid, palmitic acid, lauric acid, and Vitamin E-TPGS, and combinations or mixtures thereof. Suitably, these absorption enhancers are present in a range of about 0 to about 20% w/w (paragraph 41). Dissolution modifying agents, or substances that assist in release modification, alter the erosion and/or swelling characteristics of the capsule shell/linker/component. Many different classes of agents may be used, such as the known disintegrants represented by "Explotab" (sodium starch glycollate), "Kollidon-CL", (cross-linked PVP), Kollidon VA 64 (copovidone) commercially available from BASF, Starch 1500, swelling agents such as polyvinyl pyrrolidone (PVP, also know as POVIDONE, USP), manufactured by ISP-Plasdone or BASF-Kollidon, primarily Grades with lower K values (K-15, K-25, but also K-30 to K-90), cellulosic derivatives such as hydroxypropyl methyl cellulose (HPMC), wicking agents such as low molecular weight solutes, e.g. mannitol, lactose, and starch; inorganic salts such as sodium chloride (typically at 5-10%) (paragraph 43). Kollidan VA 64, or copovidone, is also known as copolyvidone, copovidonum, copovidone or copovidon, is ratio of two monomers, vinylpyrrolidone and vinyl acetate (paragraph 44). Suitable mold processing lubricants or glidants for use herein, include but are not limited to, stearyl alcohol, stearic acid, glycerol monostearate (GMS), talc, magnesium stearate, silicon dioxide, amorphous silicic acid, and fumed silica; and combinations or mixtures thereof. The lubricant functions primarily as a flow promoter for the composition. One embodiment of the present invention is the use of stearyl alcohol as a suitable lubricant. Suitably, a commercial grade of stearyl alcohol, such as Crodacol S95 (Croda Oleochemicals) is used herein. The lubricant materials should also be suitable for milling. The amount of lubricant present in the formulation is from about 0 to about 30% w/w. In another embodiment the lubricant is present from about to about 25% w/w. In another embodiment, the lubricant is present from about 10 to 15% w/w (paragraph 49). "Pharmaceutically acceptable agents" includes, but is not limited to, drugs, proteins, peptides, nucleic acids, nutritional agents, as described herein. This term includes therapeutic active agents, bioactive agents, active agents, therapeutic agents, therapeutic proteins, diagnostic agents, or drug(s) as defined herein, and follows the guidelines from the European Union Guide to Good Manufacturing Practice. Such substances are intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of a disease or to affect the structure and function of the body. The substance may also include a diagnostic agent, such as an imaging agent and/or a radioactive labeled compound. Their use may be in a mammal, or may be in a human. The pharmacological activity may be prophylactic, or for treatment of a disease state. The agents herein include both small molecule therapeutics, as well as peptides and proteins. The pharmaceutical compositions described herein may optionally comprise one or more pharmaceutically acceptable active agent, bioactive agent, active agent, therapeutic agent, therapeutic protein, diagnostic agent, or drug(s) or ingredients distributed within (paragraph 70). Suitable drug substances can be selected from a variety of known classes of drugs including, but not limited to, analgesics, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics (including penicillin's), anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobactefial agents, antineoplastic agents, immunosuppressants, antithyroid agents, antiviral agents, anxiolytic sedatives (hypnotics and neuroleptics), astringents, beta-adrenoceptor blocking agents, blood products and substitutes, cardiac inotropic agents, corticosteroids, cough suppressants (expectorants and mucolytics), diagnostic agents, diuretics, dopaminergics (antiparkinsonian agents), haemostatics, immunological agents, lipid regulating agents, muscle relaxants, parasympathomimetics, parathyroid calcitonin and biphosphonates, prostaglandins, radiopharmaceuticals, sex hormones (including steroids), anti-allergic agents, stimulants and anorexics, sympathomimetics, thyroid agents, PDE IV inhibitors, NK3 inhibitors, CSBP/RK/p38 inhibitors, antipsychotics, vasodilators and xanthines (paragraph 73). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have been motivated to pick poloxamer 407 and utilize it in Wong’s composition because Dumortier et al. teach the use of poloxamer et al. in formulating micro and nanoparticles while Muthu et al. teach the utilization of poloxamer 407 in polycaprolactone based risperidone nanoparticulate sustained release formulations. One of ordinary skill in the art would have been motivated to do so because Dumortier et al.  teach in the abstract Poloxamer 407 formulations led to enhanced solubilisation of poorly water-soluble drugs and prolonged release profile for many galenic applications (e.g., oral, rectal, topical, ophthalmic, nasal and injectable preparations). Poloxamer 407 promotes stabilisation of included drugs in particular proteins. Poloxamer 407 also reduces the propensity for peptide unfolding in relation with low CMC and lack of electrostatic binding. The three dimensional structure of proteins is better preserved in the presence of Poloxamer 407. Micro-or nanoparticles were optimised by addition of Poloxamer 407. Incorporating Poloxamer 407 in protein-loaded poly(epsilon-caprolactone) microparticles increased hydrophilicity and prevented microparticles from aggregating (see page 2712). While Muthu et al. demonstrated the use of Poloxamer 407 in risperidone and polycaprolactone based particulate composition. Muthu et al. teach under methods Polymeric nanoparticles containing risperidone made of poly (ε-caprolactone) were designed by the nanoprecipitation method using polymeric stabilizers (poloxamers). The in vivo efficacy of prepared formulations and the risperidone solution was studied by administering them intravenously to apomorphine-treated mice. Extrapyramidal side effects of the risperidone and its formulations were also studied. The rapid clearance of circulating nanoparticles from the blood stream coupled with their high uptake by the liver and spleen can be overcome by making the particle surface hydrophilic with poloxamers and poloxamines (see page 305). The different types of poloxamers (surfactants), such as Pluronic® F-68 and Pluronic® F-127 (which is Poloxamer 407), were used to study their effects on zeta potential and in vitro release of risperidone-loaded PCL nanoparticles. In addition, the in vivo efficacy and EPS after iv. administration of risperidone-loaded PCL nanoparticles were also studied (see page 306).  One of ordinary skill in the art would have been motivated to substitute any of the surfactants and polymers disclosed by Wong et al. with for instance tocopherol/alpha tocopherol, VA64 because they all are functionally equivalent. Additionally the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) as clearly demonstrated by the teachings of Wong et al.One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Wong et al., Brown, et al., Dumortier et al., and Muthu et al. because all of the references are drawn to the preparation of controlled or sustained release compositions. In the case where the claimed range of amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The amount of ingredients is a result effective parameter which is optimizable by one of ordinary skill in the art absent a showing of criticality

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619